Case 5:20-cv-01203-MCS-SP Document 33 Filed 01/21/21 Page 1 of 1 Page ID #:234



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10   JAMES RUTHERFORD,                       Case No. 5:20-cv-01203-MCS-SP
11
                        Plaintiff,           JUDGMENT
12
13                v.
14
     BASELINE CENTER LLC et al.,
15
                        Defendants.
16
17
18         Pursuant to this Court’s Order Dismissing Action Pursuant to Federal Rule of
19   Civil Procedure 4(m),
20         IT IS ADJUDGED that this action is dismissed without prejudice.
21
22   IT IS SO ORDERED.
23
24   Dated: January 21, 2021
25                                               MARK C. SCARSI
                                                 UNITED STATES DISTRICT JUDGE
26
27
28
                                             1
